Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25 Desc: Main
                           Document Page 1 of 39
                                                 Presentment Date: October 19, 2018
                              Objection Deadline: October 18, 2018 at 5:00 p.m. (AST)
                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF PUERTO RICO
     ---------------------------------------------------------------x
     In re:                                                             PROMESA
                                                                        Title III
     THE FINANCIAL OVERSIGHT AND
     MANAGEMENT BOARD FOR PUERTO RICO,                                  No. 17 BK 3283-LTS
                 as representative of
                                                                        (Jointly Administered)
     THE COMMONWEALTH OF PUERTO RICO, et al.,
                                  Debtors.1
     ---------------------------------------------------------------x
                   NOTICE OF PRESENTMENT OF PROPOSED ORDER
                FURTHER AMENDING CASE MANAGEMENT PROCEDURES

          PLEASE TAKE NOTICE that on October 19, 2018, the Commonwealth of Puerto Rico

 (the “Commonwealth”), the Puerto Rico Sales Tax Financing Corporation (“COFINA”), the

 Puerto Rico Highways and Transportation Authority (“HTA”), the Employees Retirement

 System of the Government of the Commonwealth of Puerto Rico (“ERS”), and the Puerto Rico

 Electric Power Authority (“PREPA,” and together with the Commonwealth, COFINA, HTA, and

 ERS the “Debtors”), as Title III debtors, by and through the Financial Oversight and

 Management Board for Puerto Rico (the “Oversight Board”), as the Debtors’ representative

 pursuant to section 315(b) of the Puerto Rico Oversight, Management, and Economic Stability



 1
        The Debtors in these Title III Cases, along with each Debtor’s respective Title III case
 number and the last four (4) digits of each Debtor’s federal tax identification number, as
 applicable, are the (i) Commonwealth of Puerto Rico (Bankruptcy Case No. 17 BK 3283-LTS)
 (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing Corporation
 (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of Federal Tax ID:
 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No.
 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement
 System of the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No.
 17 BK 3566-LTS) (Last Four Digits of Federal Tax ID: 9686); and (v) Puerto Rico Electric
 Power Authority (“PREPA”) (Bankruptcy Case No. 17 BK 4780-LTS) (Last Four Digits of
 Federal Tax ID: 3747) (Title III case numbers are listed as Bankruptcy Case numbers due to
 software limitations).
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                    Desc: Main
                           Document Page 2 of 39


 Act (“PROMESA”), filed the Notice of Presentment of Proposed Order Further Amending Case

 Management Procedures (the “Notice”).2

          PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A is a proposed

 order (the “Proposed Order”) further amending the case management procedures to (a) update

 the parties receiving Lift Stay Notices related to PREPA in Paragraph III.Q, and (b) delete the

 September 13, 2018 omnibus hearing date from the list of omnibus hearings below, as it has

 already occurred.

          PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit B is the

 proposed Seventh Amended Case Management Procedures.

          PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit C is a redline

 version of the proposed Seventh Amended Case Management Procedures marked to show the

 changes that have been made to the Sixth Amended Case Management Procedures [ECF No.

 3804].

          PLEASE TAKE FURTHER NOTICE that, pursuant to Paragraph III.H of the Court’s

 Order Further Amending Case Management Procedures To (A) Reschedule The September 2018

 Omnibus Hearing, (B) Provide That Parties Are No Longer Required To Provide Service Of

 Paper Courtesy Copies On The Court, And (C) Provide Certain Clarifying Changes Regarding

 The Disclosure Requirements For Rule 2019(B) Groups [ECF No. 3730], “the presentment of a

 proposed order for administrative relief must be filed and served at least seven (7) calendar days

 before the presentment date, and Objections thereto must be filed and served at least one (1)

 calendar day before presentment date,” and accordingly, unless a written objection to the


 2
   For the purposes of judicial economy, and in light of the administrative nature of the limited
 relief requested, the Debtors have determined to seek the relief requested through presentment.
 If the Court would prefer this relief requested by motion, the Debtors will do so.


                                                 2
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                      Desc: Main
                           Document Page 3 of 39


 Proposed Order is filed with the Court no later than 5:00 p.m. (AST) on October 18, 2018, the

 relief requested shall be deemed unopposed, and the Court may enter an order granting the relief

 sought in the Notice without a hearing.

        PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these title

 III cases are available (a) free of charge by visiting https://cases.primeclerk.com/puertorico or by

 calling +1 (844) 822-9231, and (b) on the Court’s website at http://www.prd.uscourts.gov,

 subject to the procedures and fees set forth therein.




                            [Remainder of page intentionally left blank]




                                                   3
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25          Desc: Main
                           Document Page 4 of 39




 Dated: October 12, 2018                   Respectfully submitted,
        San Juan, Puerto Rico
                                           /s/ Martin J. Bienenstock

                                           Martin J. Bienenstock
                                           Paul V. Possinger
                                           Ehud Barak
                                           Maja Zerjal
                                           (Admitted Pro Hac Vice)
                                           PROSKAUER ROSE LLP
                                           Eleven Times Square
                                           New York, NY 10036
                                           Tel: (212) 969-3000
                                           Fax: (212) 969-2900

                                           Attorneys for the Financial Oversight and
                                           Management Board as representative for the
                                           Debtors

                                           /s/ Hermann D. Bauer

                                           Hermann D. Bauer
                                           O’NEILL & BORGES LLC
                                           250 Muñoz Rivera Ave., Suite 800
                                           San Juan, PR 00918-1813
                                           Tel: (787) 764-8181
                                           Fax: (787) 753-8944

                                           Co-Attorneys for the Financial Oversight and
                                           Management Board as Representative for the
                                           Debtors




                                       4
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25   Desc: Main
                           Document Page 5 of 39


                                   Exhibit A

                                 Proposed Order




                                       5
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                                     Desc: Main
                           Document Page 6 of 39


                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF PUERTO RICO




     In re:                                                           PROMESA
                                                                      Title III
     THE FINANCIAL OVERSIGHT AND
     MANAGEMENT BOARD FOR PUERTO RICO,                                No. 17 BK 3283-LTS

              as representative of                                    (Jointly Administered)

     THE COMMONWEALTH OF PUERTO RICO, et
     al.,

                               Debtors.1


          ORDER FURTHER AMENDING CASE MANAGEMENT PROCEDURES

          Upon the Notice of Presentment of Proposed Order Further Amending Case

 Management Procedures, dated October 12, 2018 (Docket Entry No. ____, the “Notice”);2 and

 the Court having found it has subject matter jurisdiction over this matter pursuant to section 306

 of PROMESA; and it appearing that venue in this district is proper pursuant to section 307 of

 PROMESA; and the Court having found that the relief requested in the Notice is in the best

 interests of the Debtors, their creditors, and other parties in interest; and the Court having found

 that the Debtors provided adequate and appropriate notice under the circumstances and that no




 1
           The Debtors in the jointly-administered Title III cases, along with each Debtor’s respective Title III case
 number listed as a bankruptcy case number due to software limitations and the last four (4) digits of each Debtor’s
 federal tax identification number, as applicable, are the (i) Commonwealth of Puerto Rico (Bankruptcy Case No. 17
 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing Corporation
 (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of Federal Tax ID: 8474); (iii) Employees
 Retirement System of the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK
 3566-LTS) (Last Four Digits of Federal Tax ID: 9686); (iv) Puerto Rico Highways and Transportation Authority
 (“HTA”) (Bankruptcy Case No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); and (v) Puerto Rico
 Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17 BK 4780-LTS) (Last Four Digits of Federal Tax ID:
 3747).
 2
          Capitalized terms used but not otherwise defined herein have the meanings given to them in the Notice.

                                                          6
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                    Desc: Main
                           Document Page 7 of 39


 other or further notice is required; and after due deliberation and sufficient cause appearing

 therefor, it is HEREBY ORDERED THAT:

        1.      The Seventh Amended Notice, Case Management and Administrative Procedures

 attached hereto as Exhibit 1 is approved.

        2.      Paragraph III.Q is updated to incorporate corresponding changes to the parties

 receiving Lift Stay Notices related to PREPA, as reflected in the redline attached as Exhibit C to

 the Notice.

        3.      The Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the implementation, enforcement, or interpretation of this Order.

        4.      This Order resolves Docket Entry No. ______.


 Dated: ___________, 2018
 San Juan, Puerto Rico

                                                                   LAURA TAYLOR SWAIN
                                                                   United States District Judge




                                                  7
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25   Desc: Main
                           Document Page 8 of 39


                                   Exhibit B

                   Seventh Amended Case Management Procedures
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                                       Desc: Main
                           Document Page 9 of 39


                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO

 ---------------------------------------------------------------------- x
                                                                        :
 In re:                                                                 :
                                                                        :
 THE FINANCIAL OVERSIGHT AND                                            :    PROMESA
 MANAGEMENT BOARD FOR PUERTO RICO,                                      :    Title III
                                                                        :
                   as representative of                                 :    Case No. 17-BK-3283 (LTS)
                                                                        :
 THE COMMONWEALTH OF PUERTO RICO et al.,                                :    (Jointly Administered)
                                                                        :
                             1
                   Debtors.                                             :
 ---------------------------------------------------------------------- x

                            SEVENTH AMENDED
         NOTICE, CASE MANAGEMENT AND ADMINISTRATIVE PROCEDURES

 On June 2, 2017, the Court entered an order (the “Procedures Order”): (a) incorporating the
 Local Bankruptcy Rules for the United States Bankruptcy Court for the District of Puerto Rico
 (the “Local Bankruptcy Rules”) for these Title III cases; (b) approving and implementing the
 notice, case management, and administrative procedures (collectively, the “Case Management
 Procedures”); and (c) granting certain related relief.
 Anyone may obtain a copy of the Procedures Order and any amendments thereto, as well as any
 document filed with the Court in these Title III Cases by: (a) accessing the website maintained by
 Prime Clerk LLC (the “Claims and Noticing Agent”) at https://cases.primeclerk.com/puertorico (the
 “Case Website”); (b) contacting the Claims and Noticing Agent directly at (844)-822-9231 (toll
 free for U.S. and Puerto Rico) or (646)-486-7944 (for international callers); or (c) for a nominal
 fee, accessing the PACER system through the Court’s website at www.prd.uscourts.gov.
 Finally, paper copies of all pleadings filed in these Title III Cases may be available from the
 Court Clerk pursuant to the Court’s procedures and miscellaneous fee schedule of the District of
 Puerto Rico.
 Pursuant to the Procedures Order, all notices, motions, applications, briefs, memoranda,
 affidavits, declarations, objections, responses, replies, and other documents filed in these Title III
 Cases are subject to, and will not be deemed properly served, unless they are served in

 1
  The Debtors in these title III cases, along with each Debtor’s respective title III case number listed as a bankruptcy
 case number due to software limitations and the last four (4) digits of each Debtor’s federal tax identification
 number, as applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) (Bankruptcy Case No. 17-
 BK-3283 (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii) Employees Retirement System of the Government
 of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566 (LTS)) (Last Four Digits of
 Federal Tax ID: 9686), (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No.
 17-BK-3567 (LTS)) (Last Four Digits of Federal Tax ID: 3808), and (iv) Puerto Rico Sales Tax Financing
 Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284 (LTS)) (Last Four Digits of Federal Tax ID: 8474).
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                         Desc: Main
                          Document Page 10 of 39


 accordance with, these Case Management Procedures as they may be amended from time to
 time.
 Additionally, while the Bankruptcy Rules and the Local Bankruptcy Rules apply to these
 Title III Cases, to the extent there is a conflict between the foregoing and the Case Management
 Procedures, the Case Management Procedures govern in all respects to the extent that such
 variance is permitted by the relevant rules.
 These Seventh Amended Notice, Case Management and Administrative Procedures are
 implemented by the Court to (a) update the parties receiving Lift Stay Notices related to PREPA
 in Paragraph III.Q, and (b) delete the September 13, 2018 omnibus hearing date from the list of
 omnibus hearings below, as it has already occurred.
 ALL PARTIES IN INTEREST ARE STRONGLY ENCOURAGED TO REVIEW THESE
 CASE MANAGEMENT PROCEDURES IN THEIR ENTIRETY AND CONSULT THEIR
 OWN LEGAL COUNSEL WITH RESPECT TO THE MATTERS DISCUSSED HEREIN
 PRIOR TO FILING ANY DOCUMENTS IN THESE TITLE III CASES.
                         Seventh Amended Case Management Procedures

 I.        General Case Administration and Pleadings

      A.      The Claims and Noticing Agent is authorized to establish the Case Website available
              at https://cases.primeclerk.com/puertorico, where, among other things, all pleadings,
              key dates, and information about these Title III Cases will be posted.

      B.      All documents filed in these Title III Cases, including, but not limited to, all notices,
              motions, applications, other requests for relief, all briefs, memoranda, affidavits,
              declarations, and other documents filed in support of such papers seeking relief
              (collectively, the “Pleadings”), objections or responses to the Pleadings (the
              “Objections”), statements related thereto (“Statements”), and replies thereto (the
              “Replies” and together with the Pleadings, the Statements, and the Objections, the
              “Documents”) shall be filed electronically with the Court on the docket of In re
              Commonwealth of Puerto Rico, Case No. 17 BK 3283-LTS (the “Docket”), by
              registered users of the Court’s case filing system in searchable portable document
              format (“PDF”).

      C.      A hearing notice (“Notice of Hearing”) shall be filed and served concurrently with all
              Pleadings and shall include the following: (i) the title of the Pleading; (ii) the parties
              upon whom any Objection to the Pleading is required to be served; (iii) the date and
              time of the applicable Objection Deadline (as defined below); (iv) the date of the
              hearing at which the Pleading shall be considered by the Court; and (v) a statement
              that the relief requested may be granted without a hearing if no Objection is timely
              filed and served in accordance with the Case Management Procedures.

      D.      The applicable Objection Deadline and hearing date shall appear on the upper right
              corner of the first page of the Notice of Hearing and on the upper right corner of the
              first page of each Pleading. The applicable hearing date shall appear on the upper
              right corner of the first page of any filed Objection.

                                                    2
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                             Desc: Main
                          Document Page 11 of 39


       E.         Unless prior permission has been granted, notices of motion are limited to five (5)
                  pages, memoranda of law in support of motions or Objections are limited to thirty-
                  five (35) pages and memoranda of law in support of Replies are limited to fifteen (15)
                  pages. All memoranda shall be double-spaced, 12-point font, with 1” margins.
                  Memoranda of ten (10) pages or more shall contain a table of contents and a table of
                  authorities. The page(s) with the case caption shall not be counted for purposes of the
                  foregoing page limits.

       F.         Nothing in the Case Management Procedures shall prejudice the right of any party to
                  move the Court to request relief under Bankruptcy Code section 107(b) or
                  Bankruptcy Rule 9018 to protect: (i) any entity with respect to a trade secret or
                  confidential research, development, or commercial information, or (ii) any person
                  with respect to a scandalous or defamatory matter, or personally identifiable
                  information, contained in a Document filed in these Title III Cases.

       G.         If any Pleading or Objection seeks an evidentiary hearing, the evidentiary hearing
                  request shall be prominently displayed on the Pleading or Objection. The Court
                  retains full discretion regarding the scheduling of evidentiary hearings.

       H.         Scheduling requests (other than from the Debtors) must be brought by urgent motion
                  (“Urgent Motion”). All Urgent Motions must be preceded by reasonable, good-faith
                  communications in an effort to resolve or narrow the issues that are being brought to
                  the Court in such Urgent Motion request. All Urgent Motions shall have a certification that
                  the reasonable, good-faith communications took place, and if there is knowledge that
                  there will be an objection to the Urgent Motion, the anticipation of an objection shall
                  be prominently disclosed in the Urgent Motion. Courtesy copies of all Urgent Motions
                  shall be e-mailed to the Court at swaindprcorresp@nysd.uscourts.gov.

       I.         All Pleadings, whether Urgent Motions or not, that are requesting relief, shall be
                  accompanied by a proposed order. A copy of the proposed order shall be emailed to
                  the Court at swaindprcorresp@nysd.uscourts.gov in Microsoft word format.

       J.         All communications filed in these Title III Cases that are informative and do not
                  request any relief shall be labeled as an informative motion.

       K.         Counsel who have been admitted pursuant to a pro hac vice order in a Title III case
                  shall be deemed admitted without further application for all adversary proceedings in
                  connection with that Title III case and in all other jointly administered Title III cases.
                  Notices of appearance must still be filed for each adversary proceeding.

 II.        Service

       A.         All Documents shall be served, in the manner described herein, on the following
                  parties (collectively, the “Standard Parties”):

            (i)      Chambers of the Honorable Laura Taylor Swain:



                                                        3
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                Desc: Main
                          Document Page 12 of 39


               United States District Court for the Southern District of New York
               Daniel Patrick Moynihan United States Courthouse
               500 Pearl St., Suite No. 3212
               New York, New York 10007-1312

       (ii)    Office of the United States Trustee for Region 21
               Edificio Ochoa, 500 Tanca Street, Suite 301
               San Juan, PR 00901-1922

       (iii)   Puerto Rico Fiscal Agency and Financial Advisory Authority (AAFAF):

               Puerto Rico Fiscal Agency and Financial Advisory Authority
               Roberto Sánchez Vilella (Minillas) Government Center
               De Diego Ave. Stop 22
               San Juan, Puerto Rico 00907
               Attn:      Gerardo J. Portela Franco
                          Mohammad Yassin, Esq.
               E-Mail: Gerardo.Portela@aafaf.pr.gov
                          Mohammad.Yassin@aafaf.pr.gov

       (iv)    Counsel for AAFAF:

               O’Melveny & Myers LLP                Marini Pietrantoni Muñiz LLC
               7 Times Square                       MCS Plaza, Suite 500
               New York, New York 10036             255 Ponce de León Ave.
               Attn: John J. Rapisardi, Esq.        San Juan, PR 00917
                     Suzzanne Uhland, Esq.          Attn: Luis C. Marini-Biaggi, Esq.
                     Peter Friedman, Esq.                  Carolina Velaz-Rivero Esq.
                     Nancy A. Mitchell, Esq.               María T. Álvarez-Santos Esq.
                     Maria J. DiConza, Esq.         E-Mail: lmarini@mpmlawpr.com
               E-Mail: jrapisardi@omm.com                  cvelaz@mpmlawpr.com
                     suhland@omm.com                       malvarez@mpmlawpr.com
                     pfriedman@omm.com
                     mitchelln@omm.com
                     mdiconza@omm.com

       (v)     Counsel for the Oversight Board:

               Proskauer Rose LLP                      O’Neill & Borges LLC
               Eleven Times Square                     250 Muñoz Rivera Ave., Suite 800
               New York, New York 10036-8299           San Juan, PR 00918-1813
               Attn: Martin J. Bienenstock             Attn: Hermann D. Bauer, Esq.
                     Paul V. Possinger                 E-
                     Ehud Barak                               Mail:hermann.bauer@oneillborge
                     Maja Zerjal                              s.com
               E-Mail:mbienenstock@proskauer.com
                     ppossinger@proskauer.com

                                               4
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                         Desc: Main
                          Document Page 13 of 39


                           ebarak@proskauer.com
                           mzerjal@proskauer.com

         (vi)      Counsel for the Creditors’ Committee:

                    Paul Hastings LLP                   Casillas, Santiago & Torres LLC
                    200 Park Avenue                     El Caribe Office Building
                    New York, New York 10166            53 Palmeras Street, Ste. 1601
                    Attn: Luc. A. Despins               San Juan, Puerto Rico 00901-2419
                          James Bliss                   Attn: Juan J. Casillas Ayala
                          James Worthington                    Diana M. Batlle-Barasorda
                          G. Alexander Bongartz                Alberto J. E. Añeses Negrón
                    E-Mail: lucdespins@paulhastings.com        Ericka C. Montull-Novoa
                            jamesbliss@paulhastings.com E-Mail: jcasillas@cstlawpr.com
                      jamesworthington@paulhastings.com        dbatlle@cstlawpr.com
                          alexbongartz@paulhastings.co         aaneses@cstlawpr.com
                          m                                    emontull@cstlawpr.com

         (vii)     Counsel for the Retiree Committee:

                    Jenner & Block LLP                       Bennazar, García & Milián, C.S.P.
                    919 Third Avenue                         Edificio Union Plaza PH-A piso 18
                    New York, New York 10022                 Avenida Ponce de León #416
                    Attn: Robert Gordon                      Hato Rey, San Juan, Puerto Rico 00918
                           Richard Levin                     Attn: A.J. Bennazar-Zequeira
                           Catherine Steege                  E-Mail: ajb@bennazar.org
                    E-Mail: rgordon@jenner.com
                           rlevin@jenner.com
                           csteege@jenner.com

         (viii) The entities listed on the List of Creditors Holding the 20 Largest Unsecured
                Claims in COFINA’s Title III Case.

         (ix)      Counsel to any other statutory committee appointed in these Title III Cases.

    B.          All paper and e-mail courtesy copies served on the Court shall include the applicable
                Case Management/Electronic Case Files (“CM/ECF”) header information.

    C.          For purposes of service pursuant to Bankruptcy Rules 7004(b)(6), 7004(b)(9), and
                7004(g), all service to the Debtors shall be made both to counsel to the Oversight
                Board and counsel to AAFAF, as listed above.

    D.          Any creditor or party in interest that wishes to receive notice in these Title III Cases
                and is not otherwise entitled to notice pursuant to the Case Management Procedures
                shall file a notice of appearance (a “Notice of Appearance”) and request for service of
                papers in accordance with Bankruptcy Rules 2002 and 9010(b) and the Case
                Management Procedures. Any party that has previous filed a pro hac vice motion but

                                                     5
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                    Desc: Main
                          Document Page 14 of 39


          not a Notice of Appearance should file a Notice of Appearance to ensure that such
          party receives notice of Documents filed in these Title III Cases. For purposes of
          these Title III Cases, creditors or parties in interest filing such Notices of Appearance
          shall be included in the CM/ECF system for noticing purposes and will be considered
          to have accepted, upon filing of such Notice of Appearance, to receive documents and
          notices through the CM/ECF system. Alternatively, if direct inclusion in the
          CM/ECF system is not possible, the filer of a Notice of Appearance shall be
          considered to have consented to receive electronic notices pursuant to Local
          Bankruptcy Rule 5005-4(g), unless the filing party complies with the certificate
          requirement set forth in the second paragraph of this Section II.D and the Court
          approves such certification.

          The Notice of Appearance shall include the following: (i) the requesting party’s
          name, address, and telephone number; (ii) the name and address of the requesting
          party’s counsel, if any; (iii) the requesting party’s email address for service by
          electronic transmission; (iv) the requesting party’s address for service by U.S. mail,
          hand delivery, and/or overnight delivery; and (v) the requesting party’s facsimile
          number for service by facsimile. Any creditor or party-in-interest that files a Notice
          of Appearance and request for service of papers in accordance with the Case
          Management Procedures shall receive notice via electronic transmission. Any
          individual or entity that does not maintain and cannot practicably obtain an email
          address must include in its Notice of Appearance a certification stating the same and
          state the reasons why obtaining such email address is not feasible or unduly
          burdensome. Notice will be provided to these individuals or entities by U.S. mail,
          overnight delivery, or facsimile at the filing party’s discretion. Notwithstanding
          Bankruptcy Rules 2002 and 9010(b), no request for service filed in these Title III
          Cases shall have any effect unless the foregoing requirements are satisfied.

    E.    The Claims and Noticing Agent shall maintain a master service list (the “Master
          Service List”), which shall include all persons and entities that have filed a Notice of
          Appearance pursuant to Bankruptcy Rules 2002 and 9010(b) and the Case
          Management Procedures (the “Rule 2002 Parties”) and the Standard Parties. The
          Master Service List shall contain addresses, facsimile numbers, and email addresses.
          The Claims and Noticing Agent shall use reasonable efforts to update and post on its
          website the Master Service List as often as practicable, but in no event less frequently
          than every fifteen (15) days. The Master Service List and any updates thereto shall be
          filed electronically on the website of the United States Bankruptcy Court for the
          District of Puerto Rico, www.prb.uscourts.gov, and on the Case Website commencing
          as of the date that is no later than ten (10) days from the date hereof.

    F.    All Documents must be served, in the manner described herein, on the Master Service
          List and on any person or entity with a particularized interest in the subject matter of
          a certain Document (each, an “Affected Party”). Subject to Paragraph II.H,
          Documents filed in adversary proceedings are not required to be served on the Master
          Service List.



                                                6
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                    Desc: Main
                          Document Page 15 of 39


    G.    The proceedings with respect to which notice is limited to the Master Service List
          shall include all matters covered by Bankruptcy Rule 2002, with the express
          exception of the following: (a) notice of (i) the time fixed for filing proofs of claim
          pursuant to Bankruptcy Rule 3003(c) and (ii) the time fixed for filing objections to,
          and the hearings to consider, approval of a disclosure statement and plan; and
          (b) notice and transmittal of ballots for accepting or rejecting a plan, which notices
          shall be given in accordance with Bankruptcy Rule 2002 and other applicable
          Bankruptcy Rules, unless otherwise ordered by the Court or otherwise prescribed by
          the Bankruptcy Code.

    H.    Pleadings related to a compromise or settlement must be served on the Master Service
          List and any Affected Parties, but need not be served on all creditors.

    I.    Parties shall serve the U.S. Trustee by U.S. mail, overnight delivery, or hand delivery.
          Parties may serve the Standard Parties and the Affected Parties, with the exception of
          the U.S. Trustee, via the CM/ECF system described in Section II.D, and no further
          notice shall be required on such Standard Parties and Affected Parties unless the
          Bankruptcy Rules, the Local District Court Rules, or Local Bankruptcy Rules require
          otherwise or the Court orders otherwise.

    J.    [RESERVED]

    K.    Parties shall be authorized to rely to the maximum extent possible on CM/ECF notice
          for all Documents on the Rule 2002 Parties. To the extent it is known that one or
          more Affected Party will not receive CM/ECF notice, there shall be an obligation on
          the moving party to ensure service by the most efficient and timely manner possible
          on such Affected Parties (including service by e-mail unless the Affected Party has
          included a certification on its Notice of Appearance that it does not maintain an e-
          mail address).

    L.    All Documents served by email shall include access to an attached file containing the
          entire Document, including the proposed form(s) of order and any exhibits,
          attachments and other relevant materials in PDF format, readable by Adobe Acrobat
          or an equivalent program. Notwithstanding the foregoing, if a Document cannot be
          annexed to an email (because of its size, technical difficulties or otherwise), the party
          serving the Document may, in its sole discretion: (i) serve the entire Document by
          U.S. mail or overnight delivery, including the proposed form(s) of order and any
          exhibits, attachments and other relevant materials or (ii) email the parties being
          served and include a notation that the Document cannot be annexed and will be
          (a) mailed if requested or (b) posted on the Case Website.

    M.    Service by email shall be effective as of the date the Document is sent to the email
          address provided by the party. If service is made by email, the Debtors shall not be
          required to serve a paper copy of the Document on interested parties and email
          service shall satisfy the Court’s rules for service.




                                                7
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                         Desc: Main
                          Document Page 16 of 39


        N.       If a party entitled to notice of a Document does not have an email address or an email
                 address is not available in the Master Service List, the party shall be served by
                 U.S. mail, overnight delivery, facsimile, or hand delivery, the choice of the foregoing
                 being in the sole discretion of the party who is required to serve.

        O.       Upon the completion of noticing any particular matter, the party seeking relief shall
                 file with the Court within three (3) business days either an affidavit of service or a
                 certification of service attaching the list of parties that received notice; provided,
                 however, that parties shall not be required to serve the affidavits of service on such
                 recipients.

        P.       Upon the request of a non-Debtor Movant for the Claims and Noticing Agent to serve
                 Pleadings, and provided the Oversight Board as the instructing entity permits the
                 Claims and Noticing Agent to serve such Pleadings, the Claims and Noticing Agent
                 shall serve such Pleadings and bill the related service expense directly to the
                 applicable non-Debtor movant.

 III.        Scheduling

        A.       The Debtors shall be authorized to schedule, in cooperation with the Court, periodic
                 omnibus hearings (the “Omnibus Hearings”) at which Pleadings shall be heard. Upon
                 scheduling, the Claims and Noticing Agent shall post the date of the Omnibus
                 Hearings on the Case Website. The next Omnibus Hearings shall be scheduled for
                 the following dates and times:2

                                      9:30 a.m. on the 7th day of November, 2018;

                                      9:30 a.m. on the 19th day of December, 2018;

                                      9:30 a.m. on the 30th day of January, 2019;

                                      9:30 a.m. on the 13th day of March, 2019; and

                                      9:30 a.m. on the 24th day of April, 2019.

        B.       All Omnibus Hearings may be scheduled for two consecutive days, if needed.

        C.       Those in attendance in the main courtroom at any hearing shall refrain from wearing
                 cologne or perfume.

        D.       Subject      to    consultation        with      Chambers       via      email      to
                 swaindprcorresp@nysd.uscourts.gov, hearings in connection with individual and
                 omnibus claim objections, applications for professional compensation and
                 reimbursement, pre-trial conferences, asset sales and trials related to adversary
                 proceedings, approval of a disclosure statement, confirmation of a plan, and any other

 2
             All hearing times are in Atlantic Standard Time.


                                                                8
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                   Desc: Main
                          Document Page 17 of 39


          Pleading filed by the Debtors may be scheduled for dates other than the Omnibus
          Hearing dates; provided, however, that hearings in connection therewith may be
          scheduled on a non-Omnibus Hearing date only after consultation with counsel to the
          Oversight Board and counsel to the Debtors (which consultation shall occur as soon
          as practicable); provided, further, that initial pre-trial conferences scheduled in
          connection with adversary proceedings involving the Debtors shall be set on the next
          available Omnibus Hearing date that is at least 45 days after the filing of the
          complaint; unless the Court expedites the pre-trial conference; provided, further, that
          hearings on all other Pleadings, except for those Pleadings specifically referenced in
          this Paragraph III.D, filed by any party must be scheduled for an Omnibus Hearing
          except for a Pleading requiring emergency or expedited relief in accordance with
          these Case Management Procedures.

    E.    Except for filings that have previously been authorized by the Court in response to an
          Urgent Motion establishing such scheduling, if a Document is filed by a party other
          than the Debtors and purports to set a hearing date inconsistent with the Case
          Management Procedures (an “Inconsistent Filing”), the hearing shall be scheduled
          without the necessity of Court order for the first Omnibus Hearing date after the
          applicable notice period has expired and all applicable deadlines shall be accordingly
          extended, and the Debtors shall provide such party with notice of the Case
          Management Procedures within three (3) business days of receipt of the Inconsistent
          Filing.

    F.    If a movant, applicant, or other party determines that a motion, application, or pre-
          trial conference requires emergency or expedited relief, the movant, applicant, or
          other party may, for good cause shown, seek an expedited hearing or pre-trial
          conference pursuant to Urgent Motion, and the Debtors and other parties in interest,
          as applicable, shall have the right to contest such request for expedition. All requests
          for emergency or expedited relief shall comply with the applicable Local Bankruptcy
          Rule.

    G.    If a Pleading seeks relief pursuant to Bankruptcy Rule 2002(a) or Bankruptcy
          Rule 2002(b), the hearing to consider such Pleading shall be set in accordance with
          the time period set forth in Bankruptcy Rules 2002(a) and (b) and 9006. For all other
          Pleadings, with the exception of Pleadings filed pursuant to the Presentment
          Procedures (as described below), Pleadings shall not be considered unless filed and
          served in accordance with the Case Management Procedures at least twenty-two
          (22) calendar days before the next applicable hearing date; provided, however, that
          nothing in the Case Management Procedures shall prejudice the right of any party to
          move the Court to request an enlargement or reduction of any time period under
          Bankruptcy Rules 9006(b) and (c).

    H.    Notwithstanding the immediately preceding paragraph, a party may present a
          proposed order addressing administrative matters for approval by the Court; provided,
          however, that the presentment of a proposed order for administrative relief must be
          filed and served at least seven (7) calendar days before the presentment date, and


                                               9
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                    Desc: Main
                          Document Page 18 of 39


          Objections thereto must be filed and served at least one (1) calendar day before
          presentment date (the “Presentment Procedures”).

    I.    The deadline to file an Objection (the “Objection Deadline”) to any Pleading shall be
          (i) 4:00 p.m. (Atlantic Standard Time) on the date that is fifteen (15) calendar days
          before the applicable hearing date or (ii) any date otherwise ordered by the Court.
          The Objection Deadline may be extended with the consent of the movant or applicant.
          If such an extension has been agreed upon, the parties need not file a stipulation or
          other pleading with the Court reflecting the extension; provided, however, that
          movant shall provide notice of the extension to Chambers by e-mail to
          swaindprcorresp@nysd.uscourts.gov. However, if an Objection Deadline was set by
          a separate scheduling order of the Court, any extension must be noticed by the filing
          of an informative motion. The Objection shall not be considered timely unless filed
          with the Court and received by the movant and the Standard Parties on or before the
          applicable Objection Deadline. All parties filing an Objection shall include their
          telephone number, facsimile number, and email in the signature block on the last page
          of the Objection.

    J.    Unless the Court orders otherwise, if any Pleading, including a Stay Relief Motion (as
          defined below), is adjourned, the Objection Deadline with respect thereto shall be
          extended to 4:00 p.m. (Atlantic Standard Time) on the date that is fifteen
          (15) calendar days prior to the applicable hearing and all other applicable deadlines
          shall be likewise extended.

    K.    The deadline to file Replies, joinders to an Objection, or any Statement shall be (i) for
          all parties other than the Debtors and any statutory committee, 4:00 p.m. (Atlantic
          Standard Time) on the date that is eight (8) calendar days before the applicable
          hearing date, (ii) for the Debtors and any statutory committee, 4:00 p.m. (Atlantic
          Standard Time) on the date that is seven (7) calendar days before the applicable
          hearing date, or (iii) any date and time otherwise ordered by the Court.

    L.    Sur-replies shall not be permitted or considered unless authorized by the Court.

    M.    Two (2) business days before a scheduled hearing, the Debtors shall, after
          consultation via email with the Court, file with the Court an agenda (the “Agenda”)
          setting forth each matter to be heard at the hearing (updated after the initial
          submission, if necessary) and shall serve the Agenda by email or facsimile on (i) the
          Standard Parties, (ii) the Rule 2002 Parties, and (iii) any party that filed Documents
          referenced in the Agenda; provided, however, that where the Debtors have less than
          48 hours’ notice of a hearing, the Debtors shall file an agenda only to the extent
          feasible.

    N.    The Agenda shall include, to the extent known by the Debtors: (i) the docket number
          and title of each matter scheduled to be heard at the hearing, including the initial
          filing and any Objections, Statements, Replies, or Documents related thereto;
          (ii) whether the matter is contested or uncontested; (iii) whether the matter has been
          settled or is proposed to be continued; (iv) the identification number of any proof(s)

                                               10
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                    Desc: Main
                          Document Page 19 of 39


          of claim(s) implicated in the Document; and (v) other comments that will assist the
          Court; provided, however, that the matters listed on the Agenda shall be limited to
          matters of substance and shall not include administrative filings such as notices of
          appearance and affidavits of service.

    O.    The Agenda may include notice of matters that have been consensually adjourned to a
          later hearing date in lieu of parties filing a separate notice of such adjournment.

    P.    In the event a matter is properly noticed for hearing and the parties reach an
          agreement to settle the dispute prior to the hearing, the parties may announce the
          settlement at the scheduled hearing; provided, however, that the parties shall notify
          the Court, the Office of the United States Trustee, counsel for the Oversight Board, as
          representative of the Debtors, and the Creditors’ Committee of such agreement as
          soon as practicable prior to the hearing. In the event the Court determines that notice
          of the dispute and the hearing is adequate notice of the effects of the settlement (i.e.,
          that the terms of the settlement are not materially different from what parties in
          interest could have expected if the dispute were fully litigated), the Court may
          approve the settlement at the hearing without further notice of the terms of the
          settlement. In the event the Court determines that additional or supplemental notice is
          required, the Debtors shall serve such notice in accordance with the Case
          Management Procedures and a hearing to consider such settlement shall be on the
          next hearing day deemed appropriate by the Court.

    Q.    Subject to Paragraphs III.F and III.T, at least fifteen (15) business days prior to filing
          a Stay Relief Motion to continue a prepetition ordinary course civil action against a
          Debtor other than PREPA, the movant shall contact counsel for the Oversight Board
          (Attn: Hermann Bauer (Hermann.Bauer@oneillborges.com) and Ubaldo M. Fernández
          Barrera (ubaldo.fernandez@oneillborges.com)) and counsel for AAFAF (Attn: Diana
          M. Perez (dperez@omm.com), Luis C. Marini-Biaggi (lmarini@mpmlawpr.com) and
          Carolina Velaz-Rivero (cvelaz@mpmlawpr.com)), and for all Lift Stay Notices
          related to PREPA, the movant shall contact counsel for the Oversight Board (Attn:
          Hermann Bauer (Hermann.Bauer@oneillborges.com) and Ubaldo M. Fernández Barrera
          (ubaldo.fernandez@oneillborges.com)), counsel for AAFAF (Attn: Diana M. Perez
          (dperez@omm.com)), and counsel for PREPA (Attn: Arturo Diaz-Angueira
          (adiaz@cnrd.com) and Katiuska Bolanos-Lugo (kbolanos@cnrd.com)), by electronic-
          mail to advise them of the movant’s intent to seek relief from the automatic stay (the
          “Lift Stay Notice” and the notice period, the “Lift Stay Notice Period”). The Lift
          Stay Notice Period and the procedures set forth below shall not apply to Stay Relief
          Motions that are filed by creditors seeking to enforce a financial debt claim.

          The Lift Stay Notice shall include (i) the identity of the movant and its contact
          information, (ii) the claim(s), lawsuit(s), or other proceeding(s) for which movant
          seeks relief from the automatic stay, including the relevant case number and court
          information, (iii) the amount of the claim(s) and the asserted causes of action, (iv) a
          brief description of the status of the underlying claim(s), lawsuit(s), or proceeding(s),
          and (v) cause as to why the stay should be lifted.


                                               11
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                   Desc: Main
                          Document Page 20 of 39


          During the Lift Stay Notice Period, the Debtors and the movant shall meet and confer
          (in person or telephonically) to attempt to resolve, in whole or in part, the movant’s
          request for relief from the automatic stay.

          If (i) the Debtors disagree with the movant’s request for relief from the automatic stay
          and/or (ii) the Lift Stay Notice Period expires without the parties reaching an
          agreement governing the scope of the relief from the automatic stay, then the movant
          may file a Stay Relief Motion pursuant to the Case Management Procedures. Such
          Stay Relief Motion must include a certification that the movant has met and conferred
          with the Debtors regarding the requested relief. If movant did not meet and confer
          with the Debtors prior to filing a Stay Relief Motion, and cannot show exigent
          circumstances for failing to meet and confer, the Court shall deny the Stay Relief
          Motion without prejudice until the movant has met and conferred with the Debtors.

          The Debtors, in their discretion (subject to the Oversight Board’s consent) and
          without immediate leave of Court, may (i) enter into stipulations modifying or lifting
          the automatic stay and (ii) agree to modify or lift the automatic stay with respect to
          any prepetition ordinary course civil action against a Debtor.

          The Debtors shall file an omnibus motion, every sixty (60) days, identifying each
          automatic stay modification agreed to by the Debtors during the relevant period and
          seeking Court approval of such modifications nunc pro tunc to the relevant
          modification date (an “Omnibus Lift Stay Motion”).

          Each Omnibus Lift Stay Motion shall include personalized information for each
          automatic stay modification including, as applicable, a brief description of the
          modification, case information (including case number and court), and counterparty.

          For the avoidance of doubt, nothing in this Paragraph III.Q prejudices the rights of a
          party to request the consideration of any Stay Relief Motion on an expedited basis, or
          the rights of the Debtors or any other party in interest to contest such request for
          expedited consideration.

    R.    Subject to Paragraphs III.F, III.S, and III.T, a motion for relief from the automatic
          stay (a “Stay Relief Motion”) in accordance with Bankruptcy Code section 362 shall
          be noticed for consideration on the Omnibus Hearing Date that is at least 22 days
          after the Stay Relief Motion is filed and notice thereof is served upon counsel for the
          Oversight Board, as representative of the Debtors. Unless otherwise ordered by the
          Court, the Objection Deadline with respect thereto shall be the later to occur of
          (i) fifteen (15) calendar days after the date of filing and service of the Stay Relief
          Motion and (ii) eight (8) calendar days prior to the hearing scheduled with respect
          thereto; effectively, this means that the Objection Deadline will be eight (8) calendar
          days prior to the hearing scheduled with respect to the Stay Relief Motion, except in
          certain situations where an expedited hearing is scheduled with respect to the Stay
          Relief Motion. The movant may file and serve a reply four (4) calendar days prior to
          the hearing.


                                              12
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                         Desc: Main
                          Document Page 21 of 39


       S.      If a moving party notices a Stay Relief Motion for an Omnibus Hearing Date that
               falls on or after the thirtieth (30th) day after the filing of the Stay Relief Motion, or
               consents to the adjournment of an Omnibus Hearing to a date that falls on or after the
               thirtieth (30th) day after the filing of the Stay Relief Motion, the moving party shall
               be deemed to have consented to the continuation of the automatic stay in effect
               pending the conclusion of, or as a result of, a final hearing and determination under
               Bankruptcy Code section 362(d), and shall be deemed to have waived its right to
               assert the termination of the automatic stay under Bankruptcy Code section 362(e)
               with respect to that Stay Relief Motion. Any moving party shall be permitted to
               request an expedited hearing on its Stay Relief Motion, as provided in
               Paragraph III.F, and in that case, the moving party shall not be deemed to have
               waived its right to assert the termination of the automatic stay under Bankruptcy
               Code section 362(e); provided, however, that any expedited hearing granted in
               accordance with this paragraph shall be without prejudice to the right of the parties to
               request, and/or the Court to otherwise treat, such expedited hearing as a preliminary
               hearing in accordance with Bankruptcy Code section 362(e). For the avoidance of
               doubt, any hearing on a Stay Relief Motion shall be scheduled as a final hearing
               (which the Court may later treat as a preliminary hearing in the Court’s discretion)
               unless the Affected Parties agree otherwise or the Court orders otherwise. A hearing
               on a Stay Relief Motion will take place only if an Objection is timely filed; if no
               Objection is timely filed, an order may be entered granting the relief requested.

       T.      Notwithstanding Paragraphs III.Q, III.R, and III.S, nothing in the foregoing
               paragraphs prejudices the rights of a party to request the expedited consideration of
               any motion seeking relief from stay, or the rights of the Debtors or any other party in
               interest to contest such request for expedited consideration.

       U.      If the date any Document would be due falls on a day other than a business day, such
               Document must be filed and served by the first business day preceding such date,
               except where the Document relates to a hearing scheduled to be held within one week
               of the filing date, in which event the Document must be filed on the calendar date it is
               due.

       V.      Under the discretion provided to the Court by Bankruptcy Rule 9006(b), and to
               forestall the need for a bridge order, unless otherwise provided by the Bankruptcy
               Code or Bankruptcy Rules, if a motion to extend the time to take any action is filed
               before the expiration of the period prescribed by the Bankruptcy Code, the
               Bankruptcy Rules, the Local Rules, or by Court order, the time shall automatically be
               extended until the Court acts on the motion, without the necessity for the entry of a
               bridge order.

 IV.        Disclosure Requirements

       A.      Every group, committee and entity described in Federal Rule of Bankruptcy
               Procedure 2019(b)(1) (each, a “Rule 2019(b) Group”) that, on or before August 9,



                                                    13
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                                        Desc: Main
                          Document Page 22 of 39


              2017, has taken a position before the Court3 must file a verified statement that
              complies with the disclosure requirements enumerated by Federal Rule of Bankruptcy
              Procedure 2019 by August 24, 2017 at 5:00 p.m. (Atlantic Standard Time). For the
              avoidance of doubt and for the purposes of these Title III cases, compliance with
              Bankruptcy Rule 2019 includes disclosure of: (i) all economic interests with respect
              to each Debtor in whose Title III case the group, committee and/or entity has taken a
              position,4 including derivative interests, and (ii) the existence and amount of any bond
              insurance or other credit protection, including by a monoline insurer.

      B.      A Rule 2019(b) Group that first takes a position before the Court or solicits votes
              regarding the confirmation of a plan on behalf of another after August 9, 2017, must
              file a verified statement compliant with Federal Rule of Bankruptcy Procedure
              2019(c) within five (5) calendar days of taking such position before the Court or
              soliciting such votes. Federal Rule of Bankruptcy Procedure 9011(b) applies to
              attorneys filing such statements.

      C.      If any fact disclosed in the Rule 2019(b) Group’s most recently filed
              statement (including, but not limited to, information concerning the composition of
              the Rule 2019(b) Group) changes materially, the Rule 2019(b) Group must file a
              supplemental verified statement contemporaneously with or within 48 hours after the
              next instance in which the Rule 2019(b) Group takes a position before the Court or
              solicits votes on the confirmation of a plan. Federal Rule of Bankruptcy Procedure
              9011 applies to attorneys filing such supplemental statements. The absence of such a
              supplemental statement shall be deemed a representation that no material changes
              have occurred.

      D.      Within fourteen (14) days of entry of the order approving these Case Management
              Procedures, any Rule 2019(b) Group that filed a verified statement after August 8,
              2017 shall file an amended verified statement reflecting any economic interest (and
              any material change in such economic interest from August 8, 2017 through the date
              of the addition of this paragraph to the Case Management Procedures), required to be
              disclosed pursuant to Paragraph IV.A, that was not disclosed in the previously filed
              verified statement; provided, however, that, with respect to the Ad Hoc Group of
              General Obligation Bondholders (the “Ad Hoc GO Group”), the foregoing retroactive
              disclosure shall only be required for those entities that were members of the Ad Hoc
              GO Group as of July 1, 2018.

 V.        Other Case Management Procedures

 3
           For the avoidance of doubt, the phrase “takes a position before the Court” includes, but is not limited to, the
 filing of any Pleading by or on behalf of a Rule 2019 Group in any Title III case or related adversary proceeding,
 including informative motion practice containing factual or legal representations or arguments.
 4
           For the avoidance of doubt, a Rule 2019 Group takes a position in the case of a Title III Debtor by
 appearing in such Debtor’s Title III case or related adversary proceeding in any capacity, including by, among other
 things, filing a Pleading, filing an informative motion, executing a court-approved stipulation, filing a proof of
 claim, appearing at a hearing before the Court, or asserting any legal or factual positions that would in any way
 impact the property or rights of the Title III Debtor.


                                                           14
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                 Desc: Main
                          Document Page 23 of 39


    A.    Nothing in the Procedures Order shall prejudice the rights of any party in interest to
          seek an amendment or waiver of the provisions of the Case Management Procedures
          upon a showing of good cause.

    B.    The Debtors may seek to amend the Case Management Procedures from time to time
          throughout these Title III Cases, and shall present such amendments to the Court by
          notice of presentment in accordance with the Case Management Procedures.

    C.    Within three (3) business days of entry of the Procedures Order or any amendment
          thereto, the Claims and Noticing Agent shall serve a printed copy of the relevant
          Procedures Order upon all parties on the Master Service List and post a copy of that
          Procedures Order on the Case Website.

    D.    The Court retains jurisdiction to hear and determine all matters arising from or
          relating to the implementation of the Procedures Order.

    E.    The Court retains power to provide notice of sua sponte amendments to the Case
          Management Procedures and/or Procedures Order.

 Dated: _________, 2018




                                              15
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25   Desc: Main
                          Document Page 24 of 39


                                   Exhibit C

                                    Redline




                                       16
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                                  Desc: Main
                          Document Page 25 of 39


                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

 ---------------------------------------------------------------------- x
                                                                        :
 In re:                                                                 :
                                                                        :
 THE FINANCIAL OVERSIGHT AND                                            :   PROMESA
 MANAGEMENT BOARD FOR PUERTO RICO,                                      :   Title III
                                                                        :
                   as representative of                                 :   Case No. 17-BK-3283 (LTS)
                                                                        :
 THE COMMONWEALTH OF PUERTO RICO et al.,                                :   (Jointly Administered)
                                                                        :
                              1
                   Debtors.                                             :
 ---------------------------------------------------------------------- x

                          SIXTHSEVENTH AMENDED
         NOTICE, CASE MANAGEMENT AND ADMINISTRATIVE PROCEDURES

 On June 2, 2017, the Court entered an order (the “Procedures Order”): (a) incorporating the
 Local Bankruptcy Rules for the United States Bankruptcy Court for the District of Puerto Rico
 (the “Local Bankruptcy Rules”) for these Title III cases; (b) approving and implementing the
 notice, case management, and administrative procedures (collectively, the “Case Management
 Procedures”); and (c) granting certain related relief.
 Anyone may obtain a copy of the Procedures Order and any amendments thereto, as well as any
 document filed with the Court in these Title III Cases by: (a) accessing the website maintained by
 Prime Clerk LLC (the “Claims and Noticing Agent”) at https://cases.primeclerk.com/puertorico (the
 “Case Website”); (b) contacting the Claims and Noticing Agent directly at (844)-822-9231 (toll
 free for U.S. and Puerto Rico) or (646)-486-7944 (for international callers); or (c) for a nominal
 fee, accessing the PACER system through the Court’s website at www.prd.uscourts.gov. Finally,
 paper copies of all pleadings filed in these Title III Cases may be available from the Court Clerk
 pursuant to the Court’s procedures and miscellaneous fee schedule of the District of Puerto Rico.
 Pursuant to the Procedures Order, all notices, motions, applications, briefs, memoranda,
 affidavits, declarations, objections, responses, replies, and other documents filed in these Title III
 Cases are subject to, and will not be deemed properly served, unless they are served in
 accordance with, these Case Management Procedures as they may be amended from time to time.
 1
     The Debtors in these title III cases, along with each Debtor’s respective title III case number listed as a
     bankruptcy case number due to software limitations and the last four (4) digits of each Debtor’s federal tax
     identification number, as applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”)
     (Bankruptcy Case No. 17-BK-3283 (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii) Employees
     Retirement System of the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No.
     17-BK-3566 (LTS)) (Last Four Digits of Federal Tax ID: 9686), (iii) Puerto Rico Highways and Transportation
     Authority (“HTA”) (Bankruptcy Case No. 17-BK-3567 (LTS)) (Last Four Digits of Federal Tax ID: 3808), and
     (iv) Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284 (LTS))
     (Last Four Digits of Federal Tax ID: 8474).
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                        Desc: Main
                          Document Page 26 of 39


 Additionally, while the Bankruptcy Rules and the Local Bankruptcy Rules apply to these Title III
 Cases, to the extent there is a conflict between the foregoing and the Case Management
 Procedures, the Case Management Procedures govern in all respects to the extent that such
 variance is permitted by the relevant rules.
 These SixthSeventh Amended Notice, Case Management and Administrative Procedures are
 implemented by the Court to (a) incorporate the concept of an automatic “bridge order,” as set
 forth in Paragraph III.V, (b) update the Standard Parties receiving service in Paragraph II.A, and
 (c) correspondingly update the parties receiving Lift Stay NoticeNotices related to PREPA in
 Paragraph III.Q, and (b) delete the September 13, 2018 omnibus hearing date from the list of
 omnibus hearings below, as it has already occurred.
 ALL PARTIES IN INTEREST ARE STRONGLY ENCOURAGED TO REVIEW THESE
 CASE MANAGEMENT PROCEDURES IN THEIR ENTIRETY AND CONSULT THEIR
 OWN LEGAL COUNSEL WITH RESPECT TO THE MATTERS DISCUSSED HEREIN
 PRIOR TO FILING ANY DOCUMENTS IN THESE TITLE III CASES.
                      SixthSeventh Amended Case Management Procedures

 I.        General Case Administration and Pleadings

      A.      The Claims and Noticing Agent is authorized to establish the Case Website available
              at https://cases.primeclerk.com/puertorico, where, among other things, all pleadings,
              key dates, and information about these Title III Cases will be posted.

      B.      All documents filed in these Title III Cases, including, but not limited to, all notices,
              motions, applications, other requests for relief, all briefs, memoranda, affidavits,
              declarations, and other documents filed in support of such papers seeking relief
              (collectively, the “Pleadings”), objections or responses to the Pleadings (the
              “Objections”), statements related thereto (“Statements”), and replies thereto (the
              “Replies” and together with the Pleadings, the Statements, and the Objections, the
              “Documents”) shall be filed electronically with the Court on the docket of In re
              Commonwealth of Puerto Rico, Case No. 17 BK 3283-LTS (the “Docket”), by
              registered users of the Court’s case filing system in searchable portable document
              format (“PDF”).

      C.      A hearing notice (“Notice of Hearing”) shall be filed and served concurrently with all
              Pleadings and shall include the following: (i) the title of the Pleading; (ii) the parties
              upon whom any Objection to the Pleading is required to be served; (iii) the date and
              time of the applicable Objection Deadline (as defined below); (iv) the date of the
              hearing at which the Pleading shall be considered by the Court; and (v) a statement
              that the relief requested may be granted without a hearing if no Objection is timely
              filed and served in accordance with the Case Management Procedures.

      D.      The applicable Objection Deadline and hearing date shall appear on the upper right
              corner of the first page of the Notice of Hearing and on the upper right corner of the
              first page of each Pleading. The applicable hearing date shall appear on the upper
              right corner of the first page of any filed Objection.


                                                    2
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                             Desc: Main
                          Document Page 27 of 39


       E.         Unless prior permission has been granted, notices of motion are limited to five (5)
                  pages, memoranda of law in support of motions or Objections are limited to
                  thirty-five (35) pages and memoranda of law in support of Replies are limited to
                  fifteen (15) pages. All memoranda shall be double-spaced, 12-point font, with 1”
                  margins. Memoranda of ten (10) pages or more shall contain a table of contents and a
                  table of authorities. The page(s) with the case caption shall not be counted for
                  purposes of the foregoing page limits.

       F.         Nothing in the Case Management Procedures shall prejudice the right of any party to
                  move the Court to request relief under Bankruptcy Code section 107(b) or Bankruptcy
                  Rule 9018 to protect: (i) any entity with respect to a trade secret or confidential
                  research, development, or commercial information, or (ii) any person with respect to a
                  scandalous or defamatory matter, or personally identifiable information, contained in
                  a Document filed in these Title III Cases.

       G.         If any Pleading or Objection seeks an evidentiary hearing, the evidentiary hearing
                  request shall be prominently displayed on the Pleading or Objection. The Court
                  retains full discretion regarding the scheduling of evidentiary hearings.

       H.         Scheduling requests (other than from the Debtors) must be brought by urgent motion
                  (“Urgent Motion”). All Urgent Motions must be preceded by reasonable, good-faith
                  communications in an effort to resolve or narrow the issues that are being brought to
                  the Court in such Urgent Motion request. All Urgent Motions shall have a certification that
                  the reasonable, good-faith communications took place, and if there is knowledge that
                  there will be an objection to the Urgent Motion, the anticipation of an objection shall
                  be prominently disclosed in the Urgent Motion. Courtesy copies of all Urgent Motions
                  shall be e-mailed to the Court at swaindprcorresp@nysd.uscourts.gov.

       I.         All Pleadings, whether Urgent Motions or not, that are requesting relief, shall be
                  accompanied by a proposed order. A copy of the proposed order shall be emailed to
                  the Court at swaindprcorresp@nysd.uscourts.gov in Microsoft word format.

       J.         All communications filed in these Title III Cases that are informative and do not
                  request any relief shall be labeled as an informative motion.

       K.         Counsel who have been admitted pursuant to a pro hac vice order in a Title III case
                  shall be deemed admitted without further application for all adversary proceedings in
                  connection with that Title III case and in all other jointly administered Title III cases.
                  Notices of appearance must still be filed for each adversary proceeding.

 II.        Service

       A.         All Documents shall be served, in the manner described herein, on the following
                  parties (collectively, the “Standard Parties”):

            (i)      Chambers of the Honorable Laura Taylor Swain:



                                                         3
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                Desc: Main
                          Document Page 28 of 39


               United States District Court for the Southern District of New York
               Daniel Patrick Moynihan United States Courthouse
               500 Pearl St., Suite No. 3212
               New York, New York 10007-1312

       (ii)    Office of the United States Trustee for Region 21
               Edificio Ochoa, 500 Tanca Street, Suite 301
               San Juan, PR 00901-1922

       (iii)   Puerto Rico Fiscal Agency and Financial Advisory Authority (AAFAF):

               Puerto Rico Fiscal Agency and Financial Advisory Authority
               Roberto Sánchez Vilella (Minillas) Government Center
               De Diego Ave. Stop 22
               San Juan, Puerto Rico 00907
               Attn:      Gerardo J. Portela Franco
                          Mohammad Yassin, Esq.
               E-Mail: Gerardo.Portela@aafaf.pr.gov
                          Mohammad.Yassin@aafaf.pr.gov

       (iv)    Counsel for AAFAF:

               O’Melveny & Myers LLP                        Marini Pietrantoni Muñiz LLC
               7 Times Square                               MCS Plaza, Suite 500
               New York, New York 10036                     255 Ponce de León Ave.
               Attn: John J. Rapisardi, Esq.                San Juan, PR 00917
                     Suzzanne Uhland, Esq.                  Attn: Luis C. Marini-Biaggi, Esq.
                     Peter Friedman, Esq.                          Carolina Velaz-Rivero Esq.
                     Nancy A. Mitchell, Esq.                       María T. Álvarez-Santos
                     Maria J. DiConza, Esq.                        Esq.
               E-Mail: jrapisardi@omm.com                   E-Mail: lmarini@mpmlawpr.com
                                                                   cvelaz@mpmlawpr.com
                      suhland@omm.com                              malvarez@mpmlawpr.com
                      pfriedman@omm.com
                      mitchelln@omm.com
                      mdiconza@omm.com

       (v)     Counsel for the Oversight Board:

               Proskauer Rose LLP                      O’Neill & Borges LLC
               Eleven Times Square                     250 Muñoz Rivera Ave., Suite 800
               New York, New York 10036-8299           San Juan, PR 00918-1813
               Attn: Martin J. Bienenstock             Attn: Hermann D. Bauer, Esq.
                     Paul V. Possinger                 E-Mail:hermann.bauer@oneillborges.com
                     Ehud Barak
                     Maja Zerjal
               E-Mail:mbienenstock@proskauer.com

                                                  4
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                         Desc: Main
                          Document Page 29 of 39


                           ppossinger@proskauer.com
                           ebarak@proskauer.com
                           mzerjal@proskauer.com

         (vi)      Counsel for the Creditors’ Committee:

                    Paul Hastings LLP                    Casillas, Santiago & Torres LLC
                    200 Park Avenue                      El Caribe Office Building
                    New York, New York 10166             53 Palmeras Street, Ste. 1601
                    Attn: Luc. A. Despins                San Juan, Puerto Rico 00901-2419
                          James Bliss                    Attn: Juan J. Casillas Ayala
                          James Worthington                     Diana M. Batlle-Barasorda
                          G. Alexander Bongartz                 Alberto J. E. Añeses Negrón
                    E-Mail: lucdespins@paulhastings.com         Ericka C. Montull-Novoa
                            jamesbliss@paulhastings.com  E-Mail: jcasillas@cstlawpr.com
                                                                dbatlle@cstlawpr.com
                           jamesworthington@paulhasting         aaneses@cstlawpr.com
                           s.com                                emontull@cstlawpr.com
                           alexbongartz@paulhastings.com

         (vii)     Counsel for the Retiree Committee:

                    Jenner & Block LLP                       Bennazar, García & Milián, C.S.P.
                    919 Third Avenue                         Edificio Union Plaza PH-A piso 18
                    New York, New York 10022                 Avenida Ponce de León #416
                    Attn: Robert Gordon                      Hato Rey, San Juan, Puerto Rico 00918
                           Richard Levin                     Attn: A.J. Bennazar-Zequeira
                           Catherine Steege                  E-Mail: ajb@bennazar.org
                    E-Mail: rgordon@jenner.com
                           rlevin@jenner.com
                           csteege@jenner.com

         (viii) The entities listed on the List of Creditors Holding the 20 Largest Unsecured
                Claims in COFINA’s Title III Case.

         (ix)      Counsel to any other statutory committee appointed in these Title III Cases.

    B.          All paper and e-mail courtesy copies served on the Court shall include the applicable
                Case Management/Electronic Case Files (“CM/ECF”) header information.

    C.          For purposes of service pursuant to Bankruptcy Rules 7004(b)(6), 7004(b)(9), and
                7004(g), all service to the Debtors shall be made both to counsel to the Oversight
                Board and counsel to AAFAF, as listed above.

    D.          Any creditor or party in interest that wishes to receive notice in these Title III Cases
                and is not otherwise entitled to notice pursuant to the Case Management Procedures
                shall file a notice of appearance (a “Notice of Appearance”) and request for service of

                                                     5
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                     Desc: Main
                          Document Page 30 of 39


          papers in accordance with Bankruptcy Rules 2002 and 9010(b) and the Case
          Management Procedures. Any party that has previous filed a pro hac vice motion but
          not a Notice of Appearance should file a Notice of Appearance to ensure that such
          party receives notice of Documents filed in these Title III Cases. For purposes of
          these Title III Cases, creditors or parties in interest filing such Notices of Appearance
          shall be included in the CM/ECF system for noticing purposes and will be considered
          to have accepted, upon filing of such Notice of Appearance, to receive documents and
          notices through the CM/ECF system. Alternatively, if direct inclusion in the
          CM/ECF system is not possible, the filer of a Notice of Appearance shall be
          considered to have consented to receive electronic notices pursuant to Local
          Bankruptcy Rule 5005-4(g), unless the filing party complies with the certificate
          requirement set forth in the second paragraph of this Section II.D and the Court
          approves such certification.

          The Notice of Appearance shall include the following: (i) the requesting party’s
          name, address, and telephone number; (ii) the name and address of the requesting
          party’s counsel, if any; (iii) the requesting party’s email address for service by
          electronic transmission; (iv) the requesting party’s address for service by U.S. mail,
          hand delivery, and/or overnight delivery; and (v) the requesting party’s facsimile
          number for service by facsimile. Any creditor or party-in-interest that files a Notice
          of Appearance and request for service of papers in accordance with the Case
          Management Procedures shall receive notice via electronic transmission. Any
          individual or entity that does not maintain and cannot practicably obtain an email
          address must include in its Notice of Appearance a certification stating the same and
          state the reasons why obtaining such email address is not feasible or unduly
          burdensome. Notice will be provided to these individuals or entities by U.S. mail,
          overnight delivery, or facsimile at the filing party’s discretion. Notwithstanding
          Bankruptcy Rules 2002 and 9010(b), no request for service filed in these Title III
          Cases shall have any effect unless the foregoing requirements are satisfied.

    E.    The Claims and Noticing Agent shall maintain a master service list (the “Master
          Service List”), which shall include all persons and entities that have filed a Notice of
          Appearance pursuant to Bankruptcy Rules 2002 and 9010(b) and the Case
          Management Procedures (the “Rule 2002 Parties”) and the Standard Parties. The
          Master Service List shall contain addresses, facsimile numbers, and email addresses.
          The Claims and Noticing Agent shall use reasonable efforts to update and post on its
          website the Master Service List as often as practicable, but in no event less frequently
          than every fifteen (15) days. The Master Service List and any updates thereto shall be
          filed electronically on the website of the United States Bankruptcy Court for the
          District of Puerto Rico, www.prb.uscourts.gov, and on the Case Website commencing
          as of the date that is no later than ten (10) days from the date hereof.

    F.    All Documents must be served, in the manner described herein, on the Master Service
          List and on any person or entity with a particularized interest in the subject matter of a
          certain Document (each, an “Affected Party”). Subject to Paragraph II.H, Documents
          filed in adversary proceedings are not required to be served on the Master Service
          List.

                                                6
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                    Desc: Main
                          Document Page 31 of 39


    G.    The proceedings with respect to which notice is limited to the Master Service List
          shall include all matters covered by Bankruptcy Rule 2002, with the express
          exception of the following: (a) notice of (i) the time fixed for filing proofs of claim
          pursuant to Bankruptcy Rule 3003(c) and (ii) the time fixed for filing objections to,
          and the hearings to consider, approval of a disclosure statement and plan; and (b)
          notice and transmittal of ballots for accepting or rejecting a plan, which notices shall
          be given in accordance with Bankruptcy Rule 2002 and other applicable Bankruptcy
          Rules, unless otherwise ordered by the Court or otherwise prescribed by the
          Bankruptcy Code.

    H.    Pleadings related to a compromise or settlement must be served on the Master Service
          List and any Affected Parties, but need not be served on all creditors.

    I.    Parties shall serve the U.S. Trustee by U.S. mail, overnight delivery, or hand delivery.
          Parties may serve the Standard Parties and the Affected Parties, with the exception of
          the U.S. Trustee, via the CM/ECF system described in Section II.D, and no further
          notice shall be required on such Standard Parties and Affected Parties unless the
          Bankruptcy Rules, the Local District Court Rules, or Local Bankruptcy Rules require
          otherwise or the Court orders otherwise.

    J.    [RESERVED]

    K.    Parties shall be authorized to rely to the maximum extent possible on CM/ECF notice
          for all Documents on the Rule 2002 Parties. To the extent it is known that one or
          more Affected Party will not receive CM/ECF notice, there shall be an obligation on
          the moving party to ensure service by the most efficient and timely manner possible
          on such Affected Parties (including service by e-mail unless the Affected Party has
          included a certification on its Notice of Appearance that it does not maintain an
          e-mail address).

    L.    All Documents served by email shall include access to an attached file containing the
          entire Document, including the proposed form(s) of order and any exhibits,
          attachments and other relevant materials in PDF format, readable by Adobe Acrobat
          or an equivalent program. Notwithstanding the foregoing, if a Document cannot be
          annexed to an email (because of its size, technical difficulties or otherwise), the party
          serving the Document may, in its sole discretion: (i) serve the entire Document by
          U.S. mail or overnight delivery, including the proposed form(s) of order and any
          exhibits, attachments and other relevant materials or (ii) email the parties being
          served and include a notation that the Document cannot be annexed and will be (a)
          mailed if requested or (b) posted on the Case Website.

    M.    Service by email shall be effective as of the date the Document is sent to the email
          address provided by the party. If service is made by email, the Debtors shall not be
          required to serve a paper copy of the Document on interested parties and email service
          shall satisfy the Court’s rules for service.



                                                7
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                         Desc: Main
                          Document Page 32 of 39


        N.      If a party entitled to notice of a Document does not have an email address or an email
                address is not available in the Master Service List, the party shall be served by U.S.
                mail, overnight delivery, facsimile, or hand delivery, the choice of the foregoing being
                in the sole discretion of the party who is required to serve.

        O.      Upon the completion of noticing any particular matter, the party seeking relief shall
                file with the Court within three (3) business days either an affidavit of service or a
                certification of service attaching the list of parties that received notice; provided,
                however, that parties shall not be required to serve the affidavits of service on such
                recipients.

        P.      Upon the request of a non-Debtor Movant for the Claims and Noticing Agent to serve
                Pleadings, and provided the Oversight Board as the instructing entity permits the
                Claims and Noticing Agent to serve such Pleadings, the Claims and Noticing Agent
                shall serve such Pleadings and bill the related service expense directly to the
                applicable non-Debtor movant.

 III.        Scheduling

        A.      The Debtors shall be authorized to schedule, in cooperation with the Court, periodic
                omnibus hearings (the “Omnibus Hearings”) at which Pleadings shall be heard. Upon
                scheduling, the Claims and Noticing Agent shall post the date of the Omnibus
                Hearings on the Case Website. The next Omnibus Hearings shall be scheduled for
                the following dates and times:2

                                    9:30 a.m. on the 13th day of September, 2018;

                                    9:30 a.m. on the 7th day of November, 2018;

                                    9:30 a.m. on the 19th day of December, 2018;

                                    9:30 a.m. on the 30th day of January, 2019;

                                    9:30 a.m. on the 13th day of March, 2019; and

                                    9:30 a.m. on the 24th day of April, 2019.

        B.      All Omnibus Hearings may be scheduled for two consecutive days, if needed.

        C.      Those in attendance in the main courtroom at any hearing shall refrain from wearing
                cologne or perfume.

        D.      Subject      to    consultation        with      Chambers       via      email      to
                swaindprcorresp@nysd.uscourts.gov, hearings in connection with individual and
                omnibus claim objections, applications for professional compensation and
                reimbursement, pre-trial conferences, asset sales and trials related to adversary
                proceedings, approval of a disclosure statement, confirmation of a plan, and any other
 2
     All hearing times are in Atlantic Standard Time.

                                                        8
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                   Desc: Main
                          Document Page 33 of 39


          Pleading filed by the Debtors may be scheduled for dates other than the Omnibus
          Hearing dates; provided, however, that hearings in connection therewith may be
          scheduled on a non-Omnibus Hearing date only after consultation with counsel to the
          Oversight Board and counsel to the Debtors (which consultation shall occur as soon
          as practicable); provided, further, that initial pre-trial conferences scheduled in
          connection with adversary proceedings involving the Debtors shall be set on the next
          available Omnibus Hearing date that is at least 45 days after the filing of the
          complaint; unless the Court expedites the pre-trial conference; provided, further, that
          hearings on all other Pleadings, except for those Pleadings specifically referenced in
          this Paragraph III.D, filed by any party must be scheduled for an Omnibus Hearing
          except for a Pleading requiring emergency or expedited relief in accordance with
          these Case Management Procedures.

    E.    Except for filings that have previously been authorized by the Court in response to an
          Urgent Motion establishing such scheduling, if a Document is filed by a party other
          than the Debtors and purports to set a hearing date inconsistent with the Case
          Management Procedures (an “Inconsistent Filing”), the hearing shall be scheduled
          without the necessity of Court order for the first Omnibus Hearing date after the
          applicable notice period has expired and all applicable deadlines shall be accordingly
          extended, and the Debtors shall provide such party with notice of the Case
          Management Procedures within three (3) business days of receipt of the Inconsistent
          Filing.

    F.    If a movant, applicant, or other party determines that a motion, application, or
          pre-trial conference requires emergency or expedited relief, the movant, applicant, or
          other party may, for good cause shown, seek an expedited hearing or pre-trial
          conference pursuant to Urgent Motion, and the Debtors and other parties in interest,
          as applicable, shall have the right to contest such request for expedition. All requests
          for emergency or expedited relief shall comply with the applicable Local Bankruptcy
          Rule.

    G.    If a Pleading seeks relief pursuant to Bankruptcy Rule 2002(a) or Bankruptcy Rule
          2002(b), the hearing to consider such Pleading shall be set in accordance with the
          time period set forth in Bankruptcy Rules 2002(a) and (b) and 9006. For all other
          Pleadings, with the exception of Pleadings filed pursuant to the Presentment
          Procedures (as described below), Pleadings shall not be considered unless filed and
          served in accordance with the Case Management Procedures at least twenty-two (22)
          calendar days before the next applicable hearing date; provided, however, that nothing
          in the Case Management Procedures shall prejudice the right of any party to move the
          Court to request an enlargement or reduction of any time period under Bankruptcy
          Rules 9006(b) and (c).

    H.    Notwithstanding the immediately preceding paragraph, a party may present a
          proposed order addressing administrative matters for approval by the Court; provided,
          however, that the presentment of a proposed order for administrative relief must be
          filed and served at least seven (7) calendar days before the presentment date, and


                                               9
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                    Desc: Main
                          Document Page 34 of 39


          Objections thereto must be filed and served at least one (1) calendar day before
          presentment date (the “Presentment Procedures”).

    I.    The deadline to file an Objection (the “Objection Deadline”) to any Pleading shall be
          (i) 4:00 p.m. (Atlantic Standard Time) on the date that is fifteen (15) calendar days
          before the applicable hearing date or (ii) any date otherwise ordered by the Court.
          The Objection Deadline may be extended with the consent of the movant or applicant.
          If such an extension has been agreed upon, the parties need not file a stipulation or
          other pleading with the Court reflecting the extension; provided, however, that
          movant shall provide notice of the extension to Chambers by e-mail to
          swaindprcorresp@nysd.uscourts.gov. However, if an Objection Deadline was set by a
          separate scheduling order of the Court, any extension must be noticed by the filing of
          an informative motion. The Objection shall not be considered timely unless filed with
          the Court and received by the movant and the Standard Parties on or before the
          applicable Objection Deadline. All parties filing an Objection shall include their
          telephone number, facsimile number, and email in the signature block on the last page
          of the Objection.

    J.    Unless the Court orders otherwise, if any Pleading, including a Stay Relief Motion (as
          defined below), is adjourned, the Objection Deadline with respect thereto shall be
          extended to 4:00 p.m. (Atlantic Standard Time) on the date that is fifteen (15)
          calendar days prior to the applicable hearing and all other applicable deadlines shall
          be likewise extended.

    K.    The deadline to file Replies, joinders to an Objection, or any Statement shall be (i) for
          all parties other than the Debtors and any statutory committee, 4:00 p.m. (Atlantic
          Standard Time) on the date that is eight (8) calendar days before the applicable
          hearing date, (ii) for the Debtors and any statutory committee, 4:00 p.m. (Atlantic
          Standard Time) on the date that is seven (7) calendar days before the applicable
          hearing date, or (iii) any date and time otherwise ordered by the Court.

    L.    Sur-replies shall not be permitted or considered unless authorized by the Court.

    M.    Two (2) business days before a scheduled hearing, the Debtors shall, after
          consultation via email with the Court, file with the Court an agenda (the “Agenda”)
          setting forth each matter to be heard at the hearing (updated after the initial
          submission, if necessary) and shall serve the Agenda by email or facsimile on (i) the
          Standard Parties, (ii) the Rule 2002 Parties, and (iii) any party that filed Documents
          referenced in the Agenda; provided, however, that where the Debtors have less than
          48 hours’ notice of a hearing, the Debtors shall file an agenda only to the extent
          feasible.

    N.    The Agenda shall include, to the extent known by the Debtors: (i) the docket number
          and title of each matter scheduled to be heard at the hearing, including the initial
          filing and any Objections, Statements, Replies, or Documents related thereto; (ii)
          whether the matter is contested or uncontested; (iii) whether the matter has been
          settled or is proposed to be continued; (iv) the identification number of any proof(s)

                                               10
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                      Desc: Main
                          Document Page 35 of 39


          of claim(s) implicated in the Document; and (v) other comments that will assist the
          Court; provided, however, that the matters listed on the Agenda shall be limited to
          matters of substance and shall not include administrative filings such as notices of
          appearance and affidavits of service.

    O.    The Agenda may include notice of matters that have been consensually adjourned to a
          later hearing date in lieu of parties filing a separate notice of such adjournment.

    P.    In the event a matter is properly noticed for hearing and the parties reach an
          agreement to settle the dispute prior to the hearing, the parties may announce the
          settlement at the scheduled hearing; provided, however, that the parties shall notify
          the Court, the Office of the United States Trustee, counsel for the Oversight Board, as
          representative of the Debtors, and the Creditors’ Committee of such agreement as
          soon as practicable prior to the hearing. In the event the Court determines that notice
          of the dispute and the hearing is adequate notice of the effects of the settlement (i.e.,
          that the terms of the settlement are not materially different from what parties in
          interest could have expected if the dispute were fully litigated), the Court may
          approve the settlement at the hearing without further notice of the terms of the
          settlement. In the event the Court determines that additional or supplemental notice is
          required, the Debtors shall serve such notice in accordance with the Case
          Management Procedures and a hearing to consider such settlement shall be on the
          next hearing day deemed appropriate by the Court.

    Q.    Subject to Paragraphs III.F and III.T, at least fifteen (15) business days prior to filing a
          Stay Relief Motion to continue a prepetition ordinary course civil action against a
          Debtor other than PREPA, the movant shall contact counsel for the Oversight Board
          (Attn: Hermann Bauer (Hermann.Bauer@oneillborges.com) and Ubaldo M. Fernández
          Barrera (ubaldo.fernandez@oneillborges.com)) and counsel for AAFAF (Attn: Diana
          M. Perez (dperez@omm.com), Luis C. Marini-Biaggi (lmarini@mpmlawpr.com) and
          Carolina Velaz-Rivero (cvelaz@mpmlawpr.com)), and for all Lift Stay Notices related
          to PREPA, the movant shall contact counsel for the Oversight Board (Attn: Hermann
          Bauer (Hermann.Bauer@oneillborges.com) and Ubaldo M. Fernández Barrera
          (ubaldo.fernandez@oneillborges.com)), counsel for AAFAF (Attn: Diana M. Perez
          (dperez@omm.com)), and counsel for PREPA (Attn:                    Arturo Diaz-Angueira
          (adiaz@cnrd.com) and Katiuska Bolanos-Lugo (kbolanos@cnrd.com)), by
          electronic-mail to advise them of the movant’s intent to seek relief from the automatic
          stay (the “Lift Stay Notice” and the notice period, the “Lift Stay Notice Period”). The
          Lift Stay Notice Period and the procedures set forth below shall not apply to Stay
          Relief Motions that are filed by creditors seeking to enforce a financial debt claim.

          The Lift Stay Notice shall include (i) the identity of the movant and its contact
          information, (ii) the claim(s), lawsuit(s), or other proceeding(s) for which movant
          seeks relief from the automatic stay, including the relevant case number and court
          information, (iii) the amount of the claim(s) and the asserted causes of action, (iv) a
          brief description of the status of the underlying claim(s), lawsuit(s), or proceeding(s),
          and (v) cause as to why the stay should be lifted.


                                                11
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                    Desc: Main
                          Document Page 36 of 39


          During the Lift Stay Notice Period, the Debtors and the movant shall meet and confer
          (in person or telephonically) to attempt to resolve, in whole or in part, the movant’s
          request for relief from the automatic stay.

          If (i) the Debtors disagree with the movant’s request for relief from the automatic stay
          and/or (ii) the Lift Stay Notice Period expires without the parties reaching an
          agreement governing the scope of the relief from the automatic stay, then the movant
          may file a Stay Relief Motion pursuant to the Case Management Procedures. Such
          Stay Relief Motion must include a certification that the movant has met and conferred
          with the Debtors regarding the requested relief. If movant did not meet and confer
          with the Debtors prior to filing a Stay Relief Motion, and cannot show exigent
          circumstances for failing to meet and confer, the Court shall deny the Stay Relief
          Motion without prejudice until the movant has met and conferred with the Debtors.

          The Debtors, in their discretion (subject to the Oversight Board’s consent) and
          without immediate leave of Court, may (i) enter into stipulations modifying or lifting
          the automatic stay and (ii) agree to modify or lift the automatic stay with respect to
          any prepetition ordinary course civil action against a Debtor.

          The Debtors shall file an omnibus motion, every sixty (60) days, identifying each
          automatic stay modification agreed to by the Debtors during the relevant period and
          seeking Court approval of such modifications nunc pro tunc to the relevant
          modification date (an “Omnibus Lift Stay Motion”).

          Each Omnibus Lift Stay Motion shall include personalized information for each
          automatic stay modification including, as applicable, a brief description of the
          modification, case information (including case number and court), and counterparty.

          For the avoidance of doubt, nothing in this Paragraph III.Q prejudices the rights of a
          party to request the consideration of any Stay Relief Motion on an expedited basis, or
          the rights of the Debtors or any other party in interest to contest such request for
          expedited consideration.

    R.    Subject to Paragraphs III.F, III.S, and III.T, a motion for relief from the automatic stay
          (a “Stay Relief Motion”) in accordance with Bankruptcy Code section 362 shall be
          noticed for consideration on the Omnibus Hearing Date that is at least 22 days after
          the Stay Relief Motion is filed and notice thereof is served upon counsel for the
          Oversight Board, as representative of the Debtors. Unless otherwise ordered by the
          Court, the Objection Deadline with respect thereto shall be the later to occur of (i)
          fifteen (15) calendar days after the date of filing and service of the Stay Relief Motion
          and (ii) eight (8) calendar days prior to the hearing scheduled with respect thereto;
          effectively, this means that the Objection Deadline will be eight (8) calendar days
          prior to the hearing scheduled with respect to the Stay Relief Motion, except in certain
          situations where an expedited hearing is scheduled with respect to the Stay Relief
          Motion. The movant may file and serve a reply four (4) calendar days prior to the
          hearing.


                                               12
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                        Desc: Main
                          Document Page 37 of 39


       S.      If a moving party notices a Stay Relief Motion for an Omnibus Hearing Date that falls
               on or after the thirtieth (30th) day after the filing of the Stay Relief Motion, or
               consents to the adjournment of an Omnibus Hearing to a date that falls on or after the
               thirtieth (30th) day after the filing of the Stay Relief Motion, the moving party shall
               be deemed to have consented to the continuation of the automatic stay in effect
               pending the conclusion of, or as a result of, a final hearing and determination under
               Bankruptcy Code section 362(d), and shall be deemed to have waived its right to
               assert the termination of the automatic stay under Bankruptcy Code section 362(e)
               with respect to that Stay Relief Motion. Any moving party shall be permitted to
               request an expedited hearing on its Stay Relief Motion, as provided in Paragraph III.F,
               and in that case, the moving party shall not be deemed to have waived its right to
               assert the termination of the automatic stay under Bankruptcy Code section 362(e);
               provided, however, that any expedited hearing granted in accordance with this
               paragraph shall be without prejudice to the right of the parties to request, and/or the
               Court to otherwise treat, such expedited hearing as a preliminary hearing in
               accordance with Bankruptcy Code section 362(e). For the avoidance of doubt, any
               hearing on a Stay Relief Motion shall be scheduled as a final hearing (which the Court
               may later treat as a preliminary hearing in the Court’s discretion) unless the Affected
               Parties agree otherwise or the Court orders otherwise. A hearing on a Stay Relief
               Motion will take place only if an Objection is timely filed; if no Objection is timely
               filed, an order may be entered granting the relief requested.

       T.      Notwithstanding Paragraphs III.Q, III.R, and III.S, nothing in the foregoing
               paragraphs prejudices the rights of a party to request the expedited consideration of
               any motion seeking relief from stay, or the rights of the Debtors or any other party in
               interest to contest such request for expedited consideration.

       U.      If the date any Document would be due falls on a day other than a business day, such
               Document must be filed and served by the first business day preceding such date,
               except where the Document relates to a hearing scheduled to be held within one week
               of the filing date, in which event the Document must be filed on the calendar date it is
               due.

       V.      Under the discretion provided to the Court by Bankruptcy Rule 9006(b), and to
               forestall the need for a bridge order, unless otherwise provided by the Bankruptcy
               Code or Bankruptcy Rules, if a motion to extend the time to take any action is filed
               before the expiration of the period prescribed by the Bankruptcy Code, the
               Bankruptcy Rules, the Local Rules, or by Court order, the time shall automatically be
               extended until the Court acts on the motion, without the necessity for the entry of a
               bridge order.

 IV.        Disclosure Requirements

       A.      Every group, committee and entity described in Federal Rule of Bankruptcy
               Procedure 2019(b)(1) (each, a “Rule 2019(b) Group”) that, on or before August 9,



                                                   13
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                                       Desc: Main
                          Document Page 38 of 39


              2017, has taken a position before the Court3 must file a verified statement that
              complies with the disclosure requirements enumerated by Federal Rule of Bankruptcy
              Procedure 2019 by August 24, 2017 at 5:00 p.m. (Atlantic Standard Time). For the
              avoidance of doubt and for the purposes of these Title III cases, compliance with
              Bankruptcy Rule 2019 includes disclosure of: (i) all economic interests with respect
              to each Debtor in whose Title III case the group, committee and/or entity has taken a
              position,4 including derivative interests, and (ii) the existence and amount of any bond
              insurance or other credit protection, including by a monoline insurer.

      B.      A Rule 2019(b) Group that first takes a position before the Court or solicits votes
              regarding the confirmation of a plan on behalf of another after August 9, 2017, must
              file a verified statement compliant with Federal Rule of Bankruptcy Procedure
              2019(c) within five (5) calendar days of taking such position before the Court or
              soliciting such votes. Federal Rule of Bankruptcy Procedure 9011(b) applies to
              attorneys filing such statements.

      C.      If any fact disclosed in the Rule 2019(b) Group’s most recently filed statement
              (including, but not limited to, information concerning the composition of the Rule
              2019(b) Group) changes materially, the Rule 2019(b) Group must file a supplemental
              verified statement contemporaneously with or within 48 hours after the next instance
              in which the Rule 2019(b) Group takes a position before the Court or solicits votes on
              the confirmation of a plan. Federal Rule of Bankruptcy Procedure 9011 applies to
              attorneys filing such supplemental statements. The absence of such a supplemental
              statement shall be deemed a representation that no material changes have occurred.

      D.      Within fourteen (14) days of entry of the order approving these Case Management
              Procedures, any Rule 2019(b) Group that filed a verified statement after August 8,
              2017 shall file an amended verified statement reflecting any economic interest (and
              any material change in such economic interest from August 8, 2017 through the date
              of the addition of this paragraph to the Case Management Procedures), required to be
              disclosed pursuant to Paragraph IV.A, that was not disclosed in the previously filed
              verified statement; provided, however, that, with respect to the Ad Hoc Group of
              General Obligation Bondholders (the “Ad Hoc GO Group”), the foregoing retroactive
              disclosure shall only be required for those entities that were members of the Ad Hoc
              GO Group as of July 1, 2018.

 V.        Other Case Management Procedures



 3
      For the avoidance of doubt, the phrase “takes a position before the Court” includes, but is not limited to, the
   filing of any Pleading by or on behalf of a Rule 2019 Group in any Title III case or related adversary proceeding,
   including informative motion practice containing factual or legal representations or arguments.
 4
      For the avoidance of doubt, a Rule 2019 Group takes a position in the case of a Title III Debtor by appearing in
   such Debtor’s Title III case or related adversary proceeding in any capacity, including by, among other things,
   filing a Pleading, filing an informative motion, executing a court-approved stipulation, filing a proof of claim,
   appearing at a hearing before the Court, or asserting any legal or factual positions that would in any way impact
   the property or rights of the Title III Debtor.

                                                           14
Case:17-03283-LTS Doc#:4045 Filed:10/12/18 Entered:10/12/18 16:19:25                 Desc: Main
                          Document Page 39 of 39


    A.    Nothing in the Procedures Order shall prejudice the rights of any party in interest to
          seek an amendment or waiver of the provisions of the Case Management Procedures
          upon a showing of good cause.

    B.    The Debtors may seek to amend the Case Management Procedures from time to time
          throughout these Title III Cases, and shall present such amendments to the Court by
          notice of presentment in accordance with the Case Management Procedures.

    C.    Within three (3) business days of entry of the Procedures Order or any amendment
          thereto, the Claims and Noticing Agent shall serve a printed copy of the relevant
          Procedures Order upon all parties on the Master Service List and post a copy of that
          Procedures Order on the Case Website.

    D.    The Court retains jurisdiction to hear and determine all matters arising from or
          relating to the implementation of the Procedures Order.

    E.    The Court retains power to provide notice of sua sponte amendments to the Case
          Management Procedures and/or Procedures Order.

                             Dated: August 16,_________, 2018




                                              15
